DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07-March-2022 has been entered.
Response to Amendment
	The Amendments filed 17-February-2022 have been entered. Claims 1, 14 and 19 have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 7-10, filed 17-February-2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zoryn et al. (Pub. No. US 2019/0080006 A1, hereinafter “Zoryn”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5, 7-8, 10-11, 13, 17-18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (Patent No. US 9,286,290 B2, hereinafter “Allen”) and further in view of Zoryn.
Regarding claim 1, Allen teaches:
ingesting, by the QA system, source documents that include structured data and unstructured data to create a knowledge base, wherein the unstructured data includes table data (Allen – in Fig. 3, the corpus 347 or corpora 345 may represent raw data obtained from various sources which is pre-processed, or “ingested” by an ingestion engine 390 to permit the use of data with hypothesis generation 340. That is the content of the corpus 347 and corpora 345 may be obtained from various sources that utilized different formats and methods for conveying information The ingestion engine 390 may receive this content from these various sources and process the content using various annotators, reasoning algorithms, and the like, to generate annotated or processed corpus 347 or corpora 345 data that may be loaded into memory and operated on by the hypothesis generation 340 stage logic to apply the queries and generate candidate answers for answering an input question [Col. 12 lines 47-59]. Assuming that the ingestion engine 390 has received a document from a corpora 347 that contains a table data structure, the table data structure may be parsed by the table ingestion engine 395 to identify keywords, column and row headers or names, and the like. Furthermore, the summary, or a predetermined amount of text knowledge base associated with the corpora 347 for that domain, or may be determined dynamically using a semantic relationship identification engine [Col. 14 lines 45-50].) 
creating, by the QA system, a plurality of table annotations to represent the table data, (Allen – as part of the ingestion operation performed by the ingestion engine 390, the ingestion engine 390 identifies table data structures in ingested content, e.g., via metadata, tags, analysis of document formatting or structural elements, or any other mechanism for identifying tables data structures within a portion of text, and invokes the operation of the table ingestion engine 395 on these table data structures to generate insightful statements from the table data structure which may then be stored as annotations, metadata, or a separate but linked data structure to the source of the content, e.g., a file associated with an ingested document, that may be used by the hypothesis generation 340 stage logic of the QA system pipeline 300, when applying queries and generating hypothesis (candidate answers) for the input question [Col. 12 lines 63-67, Col. 13 lines 1-10].) 
storing, by the QA system, the ingested structured data, unstructured data, and the table annotations in the knowledge base (Allen - assuming that the ingestion engine 390 has received a document from a corpora 347 that contains a table data structure, the table data structure may be parsed by the table ingestion engine 395 to identify keywords, column and row headers or names, and the like. Furthermore, the summary, or a predetermined amount of text surrounding the table, may be analyzed to identify keywords as well as terms and semantic relationship that are specific to the particular corpora 347 [Col. 14 lines 11-19]. The semantic relationships for a particular domain may be stored as a knowledge base associated with the corpora 347 for that domain, or may be determined dynamically using a semantic relationship identification engine [Col. 14 lines 45-50].) 
and determining, by the QA system, answers to questions using the knowledge base (Allen – in Fig. 4, semantic relationships may be identified using a semantic relationship knowledge base 425, and these semantic relationships are output in the table structure 404 and summary 406 as semantic relationship data structures 428 [Col. 17 lines 32-40]. The matching knowledge bases 435 may comprise synonym data structures specifying words/phrases that are synonyms of each other, word match dictionaries, context matching rules, and the like, for providing a basis for identifying matching between the extracted features 415 from the table data structure 404 and the semantic relationships 428 [Col. 17 lines 44-50]. The insight may be used to generate insight statements which may be associated with the question and answer operations, or the like, on the insight statements [Col. 18 lines 58-64].)  
Allen does not appear to teach:
wherein the plurality of table annotations comprises a table annotation for each column in the table data that links content of all cells in the column together from a first cell in the column to a last cell in the column
However, Zoryn teaches:
wherein the plurality of table annotations comprises a table annotation for each column in the table data that links content of all cells in the column together from a first cell in the column to a last cell in the column (Zoryn – table annotation module can use various different table annotation algorithms to annotate tables with relevant content that is not expressly defined as being associated with tables. For example, on a web page containing a table, content within <table> and </table> tags (e.g. cells values and column names) can be useful in supporting keyword and data finding searches [0039]. Generally, semantic attribute derivation module is configured to derive semantic attributes for cell values (i.e. intersection of column/row) in non-subject columns. A semantic attribute can be derived from a cell value along other related data in a table, such as, for example, a corresponding entity value (i.e., the corresponding value in the subject column), a column name associated with the cell, 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Allen and Zoryn before them, to modify the system of Allen of ingesting source documents that include structured data and unstructured data to create a knowledge base, wherein the unstructured data includes table data, creating a plurality of table annotations to represent the table data, storing the ingested structured data, unstructured data, and the table annotations in the knowledge base and determining answers to questions using the knowledge base with the teachings of Zoryn of wherein the plurality of table annotations comprises a table annotation for each column in the table data that links content of all cells in the column together 
Claim 14 corresponds to claim 1 and is rejected accordingly.
Regarding claim 2, Allen teaches:
wherein determining, by the QA system, answers to questions using the knowledge base comprises performing a looping cells position mapping and folding method that loops through each cell data of a first table annotation until a keynote word search match is found, recording a cell position number of a cell matching the keynote word search, and retrieving data in a corresponding cell position number from a second table annotation (Allen – the insight statements may be added to the document itself as insight statement metadata, appended to the end of the document, stored as annotations to the document or the table within the document. The insight statements may be provided along with the document as input to the QA system pipeline as part of the corpus or corpora that is ingested by the QA system pipeline and used as a basis for applying queries and generating hypothesis or candidate answers [Col. 16 lines 40-49]. Based on the matching between the table summary (i.e. first table annotation) and the keywords and semantic relationships identified in the table, insightful data points in the matching portions of the table are identified. That is, the identified portion of the table may be scanned (i.e. loops through each cell data) 
Claim 15 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3, Allen teaches:
wherein an answer to a question is not found directly in the knowledge base (Allen – in Fig. 4, semantic relationships may be identified using a semantic relationship knowledge base 425, and these semantic relationships are output in the table structure 404 and summary 406 as semantic relationship data structures 428 [Col. 17 lines 32-40]. The matching knowledge bases 435 may comprise synonym data structures specifying words/phrases that are synonyms of each other, word match dictionaries, context matching rules, and the like, for providing a basis for identifying matching between the extracted features 415 from the table data structure 404 and the semantic relationships 428 [Col. 17 lines 44-50]. The insight may be used to generate insight statements which may be associated with the table data structure for use by natural language processing mechanisms, question and answer operations, or the like, on the insight statements [Col. 18 lines 58-64].)
Regarding claim 4, Allen teaches:
extracting the table data found in the source documents; parsing a table structure of a table that is part of the table data found in the source documents to identify table headers and content of table cells of the table (Allen - assuming that the knowledge base associated with the corpora 347 for that domain, or may be determined dynamically using a semantic relationship identification engine [Col. 14 lines 45-50].) 
and determining annotation types of the table headers (Allen - as part of the ingestion operation performed by the ingestion engine 390, the ingestion engine 390 identifies table data structures in ingested content, e.g., via metadata, tags, analysis of document formatting or structural elements, or any other mechanism for identifying tables data structures within a portion of text, and invokes the operation of the table ingestion engine 395 on these table data structures to generate insightful statements from the table data structure which may then be stored as annotations, metadata, or a separate but linked data structure to the source of the content, e.g., a file associated with an ingested document, that may be used by the hypothesis generation 340 stage logic of the QA system pipeline 300, 
Claim 19 corresponds to claims 1 and 4 and is rejected accordingly.
Regarding claim 5, Allen teaches:
wherein the looping cells position mapping and folding method further comprises retrieving data in the corresponding cell position number from a third table annotation (Allen – the insight statements may be added to the document itself as insight statement metadata, appended to the end of the document, stored as annotations to the document or the table within the document. The insight statements may be provided along with the document as input to the QA system pipeline as part of the corpus or corpora that is ingested by the QA system pipeline and used as a basis for applying queries and generating hypothesis or candidate answers [Col. 16 lines 40-49]. Based on the matching between the table summary and the keywords and semantic relationships identified in the table, insightful data points in the matching portions of the table are identified. That is, the identified portion of the table may be scanned (i.e. loops through each cell data) to identify elements within the portion of the table that match predetermined insightful data points [Col. 15 lines 24-29].)  
Regarding claim 7, Allen teaches:
identifying units of measurement associated with the content of the table cells (Allen – the keywords or terms and semantic relationships found in the summary of the table are given a higher 
Claim 17 corresponds to claims 4 and 7 and is rejected accordingly.
Regarding claim 8, Allen teaches:
wherein the table annotations link a table identifier of the table with a table column identifier associated with a table column of the table, an annotation type of a table header of the table column, a canonical name of the table header of the table column, and the content of the table cells of the table column (Allen – the table insight data structure generation logic used by the table ingestion engine uses rules to generate data structures specifying different types of insight able to be extracted from the table which may not necessarily be explicitly stated in the table. For example, a table may not specify the maximum value for a particular column of the table, yet the insight data structure generation logic, by applying its insight generation rules to the table, may identify the maximum value within the column, the location of the maximum value (e.g. column/row location of the cell containing the maximum value, i.e. content of the table cells) and the row name/column name (i.e. 
Claim 18 corresponds to claim 8 and is rejected accordingly.
Regarding claim 10, Allen teaches:
wherein the content of the table cells of a table column are each linked in a separate table annotation (Allen – the insight statements generated by the insight statement generator of the table ingestion engine are output as data structures which may be 
Regarding claim 11, Allen teaches:
wherein the table annotations link a table identifier of the table with a table row identifier associated with a table row of the table, an annotation type of a table header of the table row, a canonical name of the table header of the table row, and the content of the table cells of the table row (Allen – the table insight data structure generation logic used by the table ingestion engine uses rules to generate data structures specifying different types of insight able to be extracted from the table which may not necessarily be explicitly stated in the table. For example, a table may not specify the maximum value for a particular column of the table, yet the insight data structure generation logic, by applying its insight generation rules to the table, may identify the maximum value within the column, the location of the maximum value (e.g. column/row location of the cell containing the maximum value, i.e. content of the table cells) and the row name/column name (i.e. table row identifier) to which the maximum value corresponds. This information may be stored as insight data structure entries [Col. 13 lines 31-45]. The insight statements (i.e. table annotation) generated by the insight 
Regarding claim 13, Allen teaches:
wherein the content of the table cells of a table row are each linked in a separate table annotation (Allen – the insight statements generated by the insight statement generator of the table ingestion engine are output as data structures which may be associated with the table in the portion of content either as annotations to the table, other metadata of the content, or as a separate file or data structure that is linked with or otherwise associated with the content in which the table is present [Col. 13 lines 54-60].)  
s 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen further in view of Zoryn further in view of Berg et al. (Pub. No. 2009/0076974 A1, hereinafter “Berg”).
Regarding claim 6, Allen modified by Zoryn does not appear to teach:
wherein the answer is determined, by the QA system, by performing a curve fitting with graph axes intersection and folding method that plots one of a data cell position or a data cell content value to determine a function that is used to determine the answer
However, Berg teaches:
wherein the answer is determined, by the QA system, by performing a curve fitting with graph axes intersection and folding method that plots one of a data cell position or a data cell content value to determine a function that is used to determine the answer (Berg – the user can select a few points in a graph and selects a curve fitting function to draw a line which passes through the points [0076].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Allen, Zoryn and Berg before them, to modify the system of Allen and Zoryn of ingesting source documents that include structured data and unstructured data to create a knowledge base, wherein the unstructured data includes table data, creating a plurality of table annotations to represent the table data, wherein the plurality of table annotations comprises a table annotation for each column in the table data that links content of all cells in the column together from a first cell in the column 
Claim 16 corresponds to claims 3 and 6 and is rejected accordingly.
Claim 20 corresponds to claims 2 and 6 and is rejected accordingly. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allen further in view of Zoryn further in view of Miller et al. (Pub. No. 2019/0205453 A1, hereinafter “Miller”).
Regarding claim 9, Allen modified by Zoryn does not teach:
wherein the content of all the table cells of a table column are linked in a single table annotation
However, Miller teaches:
wherein the content of all the table cells of a table column are linked in a single table annotation (Miller – the annotation engine employs the contents of annotation table to generate annotation metadata that is associated with a value of data object. The annotation metadata may also include a graph of a query for the annotation [0106].)

Regarding claim 12, Allen modified by Zoryn does not teach:
wherein the content of all the table cells of a table row are linked in a single table annotation
However, Miller teaches:
wherein the content of all the table cells of a table row are linked in a single table annotation (Miller – the annotation engine employs the contents of annotation table to generate annotation metadata that is associated with a value of data object. The annotation 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Allen, Zoryn and Miller before them, to modify the system of Allen and Zoryn of ingesting source documents that include structured data and unstructured data to create a knowledge base, wherein the unstructured data includes table data, creating a plurality of table annotations to represent the table data, wherein the plurality of table annotations comprises a table annotation for each column in the table data that links content of all cells in the column together from a first cell in the column to a last cell in the column, storing the ingested structured data, unstructured data, and the table annotations in the knowledge base determining answers to questions using the knowledge base, extracting the table data found in the source documents, parsing a table structure of a table to identify table headers and content of table cells, and determining annotation types of the table headers with the teachings of Miller of wherein the content of all the table cells of a table row are linked in a single table annotation. One would have been motivated to make such a modification to bind annotations to a table row.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166